Title: James Madison to John Jordan Crittenden, 8 July 1830
From: Madison, James
To: Crittenden, John Jordan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  July 8. 1830
                            
                        
                        
                        Inclosed are eighty dollars in discharge of the debt stated in your letter of March 5th. The fraction over
                            the precise sum may be passed to the discount on the notes of the State Bank; notes of the U.S. Bank not being at
                            command. Mrs. Willis joins in the thanks offered for your attention to our interests and in regretting the delay in
                            answering your letter. We had been desirous of finding a conveyance, preferable to that of the Mail; but none occurred.
                            With great & cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    